Citation Nr: 0412530	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  98-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1960 to May 1964 and 
from September 1965 to September 1969.  This matter initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied claims of entitlement to service 
connection for PTSD, defective hearing, a neck disorder, and 
a back disorder.  The veteran submitted a timely substantive 
appeal in January 1998.  In May 2001, the Board REMANDED the 
claims.  The claims return following further development.

In his January 1998 substantive appeal, the veteran requested 
a hearing before the Board. However, by a written statement 
signed by the veteran and received by VA in March 2001, the 
veteran withdrew the request for a Board hearing.

The appeals for service connection for PTSD and for defective 
hearing are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims addressed in this decision, explained 
to him who was responsible for submitting such evidence, and 
obtained and fully developed all other evidence necessary for 
the equitable disposition of these claims.

2.  Although the veteran complained of neck pain on at least 
one occasion in service, the clinical evidence establishes 
that he incurred serious neck and back injuries post-service.

3.  Medical evidence and opinion establishes that the 
veteran's current neck and back disorders are attributable to 
the composite effect of all his back and neck injuries, but 
are not etiologically attributable to disorders incurred in 
or resulting from his service.


CONCLUSIONS OF LAW

1.  The veteran did not incur a neck disorder in service or 
as a result of any incident of service, nor may incurrence of 
cervical spine arthritis in service be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).

2.  The veteran did not incur a back disorder in service or 
as a result of any incident of service, nor may incurrence of 
lumbar spine arthritis in service be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that, although he incurred neck and back 
injuries after service, injuries he incurred to the neck and 
back during service had already caused the neck and back 
disorders he now has.  

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, there have been numerous 
changes in laws governing veterans' benefits, in VA 
regulations, and in the interpretation of laws and 
regulations governing veterans' benefits.  One of the changes 
in the applicable law during the pendency of this claim was 
enactment in November 2000 of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

The procedural history of this claim includes several actions 
under provisions preceding the VCAA and numerous actions 
under the VCAA.  Summarizing briefly those actions, following 
the veteran's May 1997 claim, in a July 1997 rating decision, 
the RO advised the veteran that his claims of service 
connection for neck and back disorders were not well-
grounded, since service clinical records showed no chronic 
neck disability and disclosed no evidence of any back injury 
during service.  The veteran thereafter received a statement 
of the case (SOC), and a supplemental statement of the case 
(SSOC), which reviewed the analysis discussed in the rating 
decision. 

The veteran testified at a personal hearing conducted in 
November 1998.  In July 1999, the RO issued another SSOC, 
which discussed the veteran's testimony and explained that 
the medical evidence disclosed no chronic neck or back 
disorder in service or continuously following service until 
the veteran sustained intervening post-service injuries, 
since examinations in service subsequent to the reported 
injuries disclosed no abnormalities or complaints.

In a May 2001 Board decision, the Board advised the veteran 
of enactment of the VCAA, discussed the general provisions of 
that act, and discussed, at some length, the additional 
evidence and evidentiary development required to substantiate 
the veteran's claims.

In January 2002, the RO issued a letter which advised the 
veteran of the evidence required to substantiate his claims 
for service connection and advised him of the types of 
evidence he could submit or identify, including medical 
records and alternative types of evidence.  The letter 
described the veteran's responsibilities and the efforts that 
VA would make to assist in the development of his claim.  The 
veteran thereafter identified additional clinical providers 
whose records might be relevant.  The record reflects that 
the RO requested all identified records.  The RO advised the 
veteran, including in July 2002 and November 2002 letters, of 
the actions taken to develop and obtain evidence and the 
status of responses to requests for records.  In addition, 
the RO obtained current VA treatment records for the veteran.

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran requested that he be afforded VA examination as to 
the etiology of neck and back disorders, and that examination 
was conducted in September 2003.  The duty to provide medical 
examination and to obtain medical opinion has been fulfilled. 

In August 2003, the RO issued a SSOC which contained the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
the provisions of the VCAA, including the provision notifying 
the veteran that he should identify or submit any evidence 
pertaining to the claim.  In December 2003, the RO issued a 
SSOC which included the text of the provisions of the VCAA 
codified at 38 U.S.C.A. §§ 5102, 5103A, and 5106.  The SSOC 
discussed the evidence of record, and the report of the 
September 2003 VA examination.

The many communications of record amply demonstrate that VA 
has complied with VCAA requirements to notify and assist the 
claimant.  It has been less than one year since the RO last 
advised the claimant of the provisions of the VCAA, but the 
VCAA does not bar the Board from completing appellate review 
of this claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, § ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, as noted in this case, the initial 
actions of the agency of original jurisdiction had been 
issued prior to enactment of the VCAA.  The veteran was 
advised of the enactment of the VCAA by the Board's May 2001 
remand, the first action taken by VA after the VCAA was 
signed into law, and was advised of VA's duties or the 
provisions of the VCAA several times thereafter.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims addressed in this decision, the timing of the notice 
does not comply with the express requirements of the law as 
found by the CAVC in Pelegrini.  While the CAVC did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where an initial adjudicative 
determination was issued prior to enactment of the VCAA, and 
where the veteran submitted timely substantive appeal of 
those determinations prior to enactment of the VCAA as well, 
would be to vacate all initial adjudicative determinations 
and substantive appeal which had not yet become the subject 
of a final adjudication when the VCAA was enacted, and would 
nullify the notice of disagreement and substantive appeal of 
the initial adjudication in this case that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome in this 
case, since the initial determination was that the claims for 
neck and back disorders were not well-grounded, and the RO 
reviewed those claims on the merits after the May 2001 
Remand.  See Pelegrini, 17 Vet. App. at 428, 429.  The VCAA 
requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claims for service 
connection addressed in this decision was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant in the Board's May 2001 Remand was not given prior 
to the first AOJ adjudication of the claims, the claims at 
issue were reviewed de novo following the Board Remand, after 
the veteran was notified of the criteria for service 
connection and the types of evidence he could submit or 
identify which might be relevant.  The content of the notices 
provided in the Board's Remand and thereafter and in the 
SSOCs fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that there is no 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
August 2003 SSOC included the full text of that 
provision, so the veteran was advised that he should 
submit "any evidence" he had.  The record reflects 
that the veteran was afforded numerous opportunities to 
identify or submit evidence, and that he did submit 
numerous statements describing evidence he felt might be 
relevant.  The Board finds that the many notifications 
of record are adequate to notify the veteran that he 
should submit or identify any evidence he had regarding 
his claim, particularly when considered in the context 
of the lengthy process of claim development, more than 
two years, following the May 2001 Board Remand, before 
the claims were returned to the Board.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claims may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claims addressed in 
this decision in this case.  

Factual Background

Service clinical records reflect that the veteran complained 
of neck pain in November 1968.  He reported that he injured 
his neck while playing football.  The impression was acute 
strain and spasm.  The service medical records do not reflect 
that the veteran again sought treatment for neck pain prior 
to his service discharge.  Service clinical records are 
devoid of any evidence of radiologic examination of the neck 
or back.  Service separation examination conducted in April 
1964, enlistment examination conducted in September 1965, and 
separation examination conducted in September 1969 disclose 
that the veteran's spine and musculoskeletal system were 
described as normal at each examination, and the veteran 
reported no history of neck or back injury or complaints of 
neck or back pain.

In April 1974, the veteran underwent a closed reduction of a 
fracture of the right os calcis, which he reported was 
sustained when he fell down some stairs.  In March 1976, the 
veteran complained of a four-month history of low back pain 
radiating to the left lower extremity following an injury at 
work.  In April 1976, the veteran underwent a left 
hemilaminotomy and diskectomy at L5-S1, with the finding of a 
free fragment of herniated nucleus pulposus in the interspace 
obstructing the nerve root at L5.  Correspondence dated in 
September 1977 reflects that the veteran was represented in a 
Worker's Compensation claim for an employment injury which 
was alleged to have caused the herniated nucleus pulposus.

Clinical records dated in August 1976 disclose that the 
veteran sustained a closed head injury, followed by a period 
of unconsciousness.  On private examination conducted in 
September 1991, the veteran reported recurrent neck and head 
pain.  The veteran provided a history of having fallen off of 
a telephone pole in the 1970s.  A private medical statement 
dated in November 1991 discloses that the veteran had been 
employed as a telephone installer and repairman for the 
previous 31 years.  

A private medical statement dated in April 1992 discloses 
that the veteran sustained permanent soft tissue and joint 
injuries to the cervical, thoracic, and lumbar spines in a 
motor vehicle accident in May 1991.  Lengthy private clinical 
records dated from October 1991 through February 1992 are 
devoid of any report that the veteran sustained neck or back 
injury in service or experienced chronic neck or back pain 
following service prior to post-service injuries.  

At the time of VA examination in October 1993, the veteran 
reported several post-service falls from telephone poles, 
injury due to an automobile accident in 1991, and other post-
service injuries, but did not report chronic neck or back 
problems during service or post-service prior to post-service 
injuries.  

At a personal hearing conducted in November 1998, the veteran 
testified that he first injured his neck while playing 
football in service while he was stationed in Japan.  He 
testified that he later had an industrial accident, which 
aggravated that neck injury.  He testified that he initially 
injured his back when he fell from a telephone pole in 
service before he went to Vietnam.  He stated he re-injured 
his back when he jumped off a telephone pole when he was shot 
at during his service in Vietnam.  He testified that he did 
not seek treatment for his back on either of these occasions.

The report of VA examination conducted in September 2003 
reflects that the examiner reviewed the veteran's service 
medical records and history and post-service medical records.  
The examiner concluded that the veteran had cervical disc 
disease with left radiculitis and postoperative herniated 
lumbar disc with right sciatica.  The examiner concluded that 
it was more likely than not that the veteran's neck and back 
disorders were due to the composite of the number of 
orthopedic injuries to his neck and back, rather than being 
related to any service-connected condition from his service 
40 years earlier.  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Certain diseases which have been identified by statute or 
regulations as "chronic" and which become manifest to a 
degree of at least 10 percent within an applicable 
presumptive period, usually one year after service discharge, 
shall be considered to have been incurred in or aggravated by 
service, notwithstanding that there is no record of such 
disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).  These 
diseases include arthritis, but do not include herniated 
nucleus pulposus.  

A veteran is entitled to service connection for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

The Board notes that 38 U.S.C.A. § 1154(b) provides that, in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a causal relationship between such 
disability and service.  See Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  In this case, the veteran's testimony that 
he jumped off a telephone pole while in Vietnam when he was 
shot at by the enemy is consistent with the circumstances of 
service in Vietnam and with the veteran's duties, and the 
Board assumes, for purposes of this appeal, that such an 
incident occurred.

While the provisions of 38 U.S.C.A. § 1154(b) lessen the 
evidentiary burden for combat veterans, these provisions 
apply only to the service incurrence element of a claim, and 
not to the current disability and nexus elements.  The Court 
has emphasized that an unbroken line of cases since Caluza 
has held that the term "service connection" as used in 38 
U.S.C.A. § 1154(b) refers to proof of incurrence or 
aggravation of disease or injury in service rather than to 
the legal standard for entitlement to payments for a 
disability.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc), 
opinion withdrawn and appeal dismissed on other grounds, 14 
Vet. App. 185 (2000).  

As noted above, the veteran's evidence must prove (or place 
in equipoise to prove) each of the three criteria for service 
connection in order to establish entitlement to service 
connection for a neck disorder and for a back disorder.  To 
meet the first criterion, there must be evidence of an injury 
in service.  The veteran's testimony, as noted above, is 
accepted by the Board as establishing that he incurred a fall 
from a telephone pole, resulting in back injury in service.  
There is evidence that the veteran complained of a neck 
injury in service.  Thus, the criterion requiring injury in 
service is met for the claim for service connection for a 
back disorder and as to the claim for service connection for 
a neck disorder.

Second, there must be medical evidence that the veteran 
currently has the claimed disability.  In this case, there is 
clear medical evidence that the veteran certainly has a neck 
disorder and a back disorder, and the criterion of current 
disability is met as to both the neck disorder claim and the 
back disorder claim.

Third, the evidence must establish that there is a medical 
nexus, a relationship, between the back injury incurred in 
service and the current back spine disorder, and a medical 
nexus, or relationship, between the neck injury in service 
and the current neck disorder.  This relationship may be 
established through medical evidence or opinion, or, in the 
case of a listed chronic disease such as arthritis, may be 
established by presumption.  

Medical evidence that arthritis of the lumbar spine or of the 
cervical spine was present at the time of service discharge 
or within one year following the veteran's service discharge 
would entitle the veteran to service connection for arthritis 
based on a presumption of service connection.  38 U.S.C.A. §§ 
1101, 1112.  However, the veteran's service separation 
examination report is devoid of objective findings or 
subjective complaints of a back or neck disorder.  The 
veteran testified, at his November 1998 personal hearing, 
that he did not seek medical treatment for a neck or back 
disorder after service immediately following his service 
separation.  The clinical records of 1974 treatment of a 
post-service ankle fracture and 1976 laminectomy are devoid 
of history of complaints of chronic neck or back pain prior 
to post-service injuries.  In particular, the clinical 
records of the veteran's treatment for back pain specifically 
state that the veteran's back pain was of a few months' 
duration when diagnostic evaluation was first sought.  
Therefore, the preponderance of the evidence is against a 
finding that the nexus criterion may be met based on 
manifestation or diagnosis of a neck or back disorder during 
a presumptive period.  Id.

Likewise, the preponderance of the evidence is against a 
finding that there was chronicity or continuity of symptoms 
of a back or neck disorder following service which might 
serve as a basis to meet the nexus criterion.  See Savage, 
supra.  The medical evidence and opinion is also contrary to 
a finding that any current neck or back disorder is secondary 
to a neck or back disorder incurred in service, and service 
connection on that basis is not warranted.  See 38 C.F.R. 
§ 3.310.
 
The veteran has not provided any clinical evidence, or any 
alternative evidence, such as medication records, employment 
clinical records, physical therapy records, or the like, to 
support his contention that he had sustained a back or neck 
injury in service that resulted in chronic symptoms, even 
though he did not seek medical treatment.  The only evidence 
favoring a determination that the veteran had continuous and 
chronic back or neck pain before he sustained post-service 
injuries is the veteran's own written or oral testimony.  
This evidence is of minimal persuasive value, because the 
veteran's lay testimony that he had neck or back pain is not 
medical evidence to establish that such pain is related to 
any current neck or back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).  The veteran's lay 
testimony is not sufficient to place the evidence in 
equipoise to warrant a favorable decision.  

The conclusion of the examiner who conducted the September 
2003 VA examination was that it was more likely than not that 
the veteran's current neck and back disorders were due to the 
cumulative effects of the multiple orthopedic injuries he had 
sustained, and that it was unlikely that a current neck or 
back disorder was attributable to the veteran's service.  
This opinion is unfavorable to veteran's claim, because the 
examination report reflects review of the evidence of record, 
the service medical records, the history provided by the 
veteran, and the veteran's current disorders.  

Moreover, the medical evidence as a whole is unfavorable to 
the veteran's claims.  The record reflects that the veteran 
attributed his 1976 back disorder to a work-related injury.  
The evidence reflects that the veteran had sustained several 
post-service injuries requiring medical treatment when an 
August 1976 radiologic examination of the cervical spine 
disclosed spurring at C4-C5 anteriorly.  Later clinical 
record attribute additional neck and back pain to additional 
employment injuries and to a May 1991 automobile accident.  
The Board finds it significant that, given the number and 
variety of clinical records associated with the claims file, 
records prior to 1997, when this claim was submitted, are 
devoid of any notation of complaints of neck or back pain or 
injury in service.  

The Board has not placed any weight on the absence of 
clinical confirmation that the veteran sustained a back 
injury or had back pain in service, because the veteran's 
testimony, by law, is sufficient to establish that he 
incurred the injuries during service to which he testified.  
However, the absence of clinical confirmation that the 
veteran sought treatment for back pain until the veteran 
sustained post-service injury is unfavorable to the veteran.

After reviewing all evidence of record, and comparing the 
weight of the evidence favoring the veteran's claim to the 
persuasive value of the evidence and medical opinion weighing 
against the veteran's claim, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he incurred a current neck or back disorder in service.

The preponderance of the evidence is against the claims, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
resolution.  The claims must be denied.


ORDER

The appeal for service connection for a neck disorder is 
denied.

The appeal for service connection for a back disorder is 
denied.


REMAND

In its May 2001 Remand, in relationship to the claim of 
entitlement to service connection for PTSD, the Board 
directed the RO to prepare a summary of claimed stressors and 
to provide that summary, with "a copy of the veteran's DD 
214, a copy of the personnel records provided by the National 
Personnel Records Center (NPRC), and any other documents 
deemed necessary," to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly, 
Environmental Support Group), 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  The Board directed the RO to request 
that the USASCRUR attempt to verify the veteran's 
descriptions of stressors.  In particular, the RO should ask 
for unit histories of the unit the veteran was attached to, 
or the history of the higher headquarters with which that 
unit was stationed in Vietnam, including at Tan Son Nhut AB.  

Although the RO requested that USASCRUR provide the 
information that the Board directed the RO to obtain, the 
Board finds no evidence that the RO first requested or 
obtained the veteran's personnel records from NPRC.  The RO 
did not state what unit or higher headquarters histories it 
was requesting.  In its March 2003 response, USASCRUR 
indicated that more specific information was required.  The 
veteran should be afforded an additional opportunity to 
provide more specific information, and additional information 
should be provided to USASCRUR before appellate review of the 
claim for service connection for PTSD is conducted.  

The evidence associated with the claims file reflects that 
the veteran cancelled an audiology appointment scheduled in 
September 2003, stating that he was unable to tolerate long 
days.  The first audiology appointment cancelled in September 
was later in the day following the orthopedic VA examination 
of record.  The second audiology appointment cancelled in 
September appears to have been scheduled in the afternoon of 
the next day.  The note that that appointment was cancelled 
states that the veteran is unable to handle long days, but 
does not indicate whether the veteran or the clinic cancelled 
the appointment.  The appointment cancellation noted in 
October 2003 states that the clinic cancelled the 
appointment.  Thus, it appears that, when the veteran 
cancelled the first appointment, he asked that audiology 
examination be rescheduled.  The evidence suggests that the 
veteran should be afforded an additional opportunity to 
appear for audiologic examination.

Accordingly, the case is REMANDED for the following actions:

1.(a)  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), current case law, and any 
controlling guidance issued after the 
date of this Board decision are fully 
complied with and satisfied, to the 
extent possible.  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate his claims.  Notify the 
veteran as to which portions of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran that he may 
submit additional clinical records, 
medical opinions, or statements which 
will assist him to substantiate his 
claims, and provide the veteran with a 
copy of the March 2003 response from 
USASCRUR.  Advise him to provide any 
evidence in his possession that pertains 
to the claims.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be provided an 
opportunity to submit more specific 
information regarding any stressor.  

3.  The AMC should request from NPRC a 
copy of the veteran's service personnel 
records and any other available records 
for the veteran, and should request 
obtaining any other documents deemed 
necessary from the appropriate source.  

4.  The AMC should, after obtaining 
service personnel records from NPRC, 
provide a copy of the veteran's DD214 and 
service personnel records, as well as any 
updated or additional specific 
information regarding the veteran's 
claimed stressor experiences, to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  The RO should 
request that the USASCRUR attempt to 
verify the veteran's descriptions of 
stressors, and the RO should ask for unit 
histories of the unit the veteran was 
attached to, or the history of the higher 
headquarters with which that unit was 
stationed in Vietnam, including at Tan 
Son Nhut AB.  

5.  The veteran should be afforded the 
opportunity to identify any VA or private 
facility at which he has been treated for 
PTSD or defective hearing since December 
2002.  Each treating facility, VA or 
private, should be identified, and the 
identified record should be obtained.

6.  The veteran should be afforded 
another opportunity to appear for VA 
audiologic examination as necessary to 
determine current hearing acuity.  

The veteran is hereby notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of this 
claim.  38 C.F.R. § 3.655 (2003).

The relevant portions of the claims 
folder, to include the service medical 
records, should be reviewed by the 
examiner prior to examination(s).  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  

7.  If, but only if, the development 
above results in verification of any 
stressor alleged by the veteran, the 
verified stressor should be summarized 
and the veteran should be afforded VA 
psychiatric examination, to determine 
whether the veteran has PTSD which is 
etiologically related to the verified 
stressor(s).   

8.  After all necessary development 
described above has been conducted, the 
veteran's claims should be readjudicated.  

9.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
that claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



